EXHIBIT 99.1 Contact: Gary A. Smith Senior Vice President & Chief Financial Officer (205) 942-4292 HIBBETT REPORTS SECOND QUARTER FISCAL 2012 RESULTS · EPS Increases 56% · Comparable Store Sales up 5.9% · Increases Fiscal 2012 Guidance BIRMINGHAM, Ala. (August 19, 2011) – Hibbett Sports, Inc. (NASDAQ/GS: HIBB), a sporting goods retailer, today announced results for the second quarter ended July 30, 2011. Financial Highlights Net sales for the 13-week period ended July 30, 2011, increased 9.5% to $153.1 million compared with $139.8 million for the 13-week period ended July 31, 2010.Comparable store sales increased 5.9%. Net income for the 13-week period ended July 30, 2011, increased 48.0% to $5.9 million compared with $4.0 million for the 13-week period ended July 31, 2010.Earnings per diluted share increased 56.4% to $0.21 compared with $0.14 for the 13-week period ended July31,2010. Net sales for the 26-week period ended July 30, 2011, increased 10.0% to $356.8 million compared with $324.3 million for the 26-week period ended July 31, 2010.Comparable store sales increased 6.4%.Net income for the 26-week period ended July 30, 2011, was $27.3 million compared with $21.4 million for the 26-week period ended July 31, 2010.Earnings per diluted share increased 34.6% to $0.98 compared with $0.73 for the 26-week period ended July 30, 2010. Jeff Rosenthal, President and Chief Executive Officer, stated, “Our performance in second quarter is our seventh consecutive quarter of comparable store sales increases and our eighth consecutive quarter of earnings increases. The true nature of our success is our great employees and their dedication to providing exceptional service to our customers.We continue to see strength in our active wear and footwear businesses.We are well positioned entering the back-to-school season and have experienced continued positive sales trends to date in the third quarter.” For the second quarter, Hibbett opened 8 new stores, expanded 5 high performing stores and closed 5 underperforming stores, bringing the store base to 802 in 26 states as of July30,2011.In Fiscal 2012, the Company expects to open approximately 50 to 55 new stores, expand 15 high performing stores and close 10 to 15 stores. Liquidity and Stock Repurchases Hibbett ended the second quarter of Fiscal 2012 with $65.2 million of available cash and cash equivalents on the consolidated balance sheet, no bank debt and full availability under its $80.0 million unsecured credit facilities. During the second quarter, the Company repurchased 240,405 shares of common stock for a total expenditure of $9.4 million.Approximately $180.2 million of the current $250.0 million authorization remains for future stock repurchases. Fiscal 2012 Outlook The Company increased its earnings guidance for Fiscal 2012 to a range of $1.90 to $2.00 per diluted share with a comparable store sales increase in the mid-single digit range. Investor Conference Call and Simulcast Hibbett Sports, Inc. will conduct a conference call at 10:00 a.m. ET on Friday, August 19, 2011, to discuss second quarter 2012 fiscal results.The number to call for the live interactive teleconference is (212) 231-2919.A replay of the conference call will be available until August26,2011, by dialing (402) 977-9140 and entering the passcode, 21533361. The Company will also provide an online Web simulcast and rebroadcast of its Fiscal 2012 second quarter conference call.The live broadcast of Hibbett's quarterly conference call will be available online at www.hibbett.com under Investor Relations, www.streetevents.com and www.earnings.com on Friday, August 19, 2011, beginning at 10:00 a.m. ET.The online replay will follow shortly after the call and continue through August 26, 2011. Hibbett Sports, Inc. operates sporting goods stores in small to mid-sized markets, predominately in the Southeast, Southwest, Mid-Atlantic and the lower Midwest regions of the United States.The Company’s primary store format is Hibbett Sports, a 5,000-square-foot store located in strip centers and enclosed malls. A WARNING ABOUT FORWARD LOOKING STATEMENTS:Certain matters discussed in this press release are "forward looking statements" as that term is used in the Private Securities Litigation Reform Act of 1995.Forward looking statements address future events, developments or results and typically use words such as believe, anticipate, expect, intend, plan, forecast, guidance, outlook, or estimate.For example, our forward looking statements include statements regarding store opening, expansion and closing plans, liquidity, sales trends, earnings per diluted share and comparable sales for Fiscal 2012, and merchandising, inventory and repurchase plans.Such statements are subject to risks and uncertainties that could cause actual results to differ materially, including economic conditions, industry trends, merchandise trends, vendor relationships, customer demand, and competition.For a discussion of these factors, as well as others which could affect our business, you should carefully review our Annual Report and other reports filed from time to time with the Securities and Exchange Commission, including the "Risk Factors," "Business" and "MD&A" sections in our Annual Report on Form 10-K filed on March 29, 2011, and our Quarterly Report on Form 10-Q filed on June 3, 2011.In light of these risks and uncertainties, the future events, developments or results described by our forward looking statements in this document could turn out to be materially and adversely different from those we discuss or imply.We are not obligated to release publicly any revisions to any forward looking statements contained in this press release to reflect events or circumstances occurring after the date of this report and you should not expect us to do so. - MORE - HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations (Dollars in thousands, except per share amounts) Thirteen Weeks Ended Twenty-Six Weeks Ended July 30, July 31, July 30, July 31, Net sales $ Cost of goods sold, distribution center and store occupancy costs Gross profit Store operating, selling and administrative expenses Depreciation and amortization Operating income Interest expense, net 60 44 51 Income before provision for income taxes Provision for income taxes Net income $ Net income per common share: Basic earnings per share $ Diluted earnings per share $ Weighted average shares outstanding: Basic Diluted Unaudited Condensed Consolidated Balance Sheets (In thousands) July 30, January 29, Assets Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders' Investment Accounts payable $ $ Short-term capital leases Accrued expenses Total current liabilities Non-current liabilities Stockholders' investment Total liabilities and stockholders' investment $ $ END OF EXHIBIT 99.1
